Citation Nr: 0120522
Decision Date: 08/10/01	Archive Date: 09/12/01

DOCKET NO. 01-00 252               DATE AUG 10, 2001

On appeal from the Department of Veterans Affairs Regional Office
(RO) in Togus, Maine

THE ISSUE

Whether new and material evidence has been submitted to reopen the
claim of entitlement to service connection for hearing loss of the
left ear.

ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1972 to September
1976. This matter comes before the Board of Veterans' Appeals
(Board) on appeal from a December 1999 rating decision, which
denied service connection for hearing loss of the left ear.

Although the RO has developed the issue on appeal as though it was
an original claim for service connection, the Board finds that this
treatment of the veteran's claim is not entirely appropriate. The
record shows that the RO denied the veteran's claim of entitlement
to service connection for hearing loss in a rating decision dated
in July 1991. Although the veteran was given written notification
of this determination in August 1991, a timely appeal was not
thereafter received. The rating decision, therefore, became final.
See 38 U.S.C.A. 7105. As a result, the veteran's current claim for
entitlement to service connection for hearing loss of the left ear
must be considered a petition to reopen a prior final decision. 38
U.S.C.A. 5108; 38 C.F.R. 3.156. Consequently, the issue on appeal
has been restyled as set forth on the first page of this decision.

FINDINGS OF FACT

1. In a July 1991 rating decision, the RO denied service connection
for hearing loss; the veteran did not appeal this denial.

2. Evidence added to the record since July 1991 includes evidence
that is relevant and probative to the issue at hand, and is so
significant it must be considered in order to fairly decide the
merits of the claim.

2 -

CONCLUSIONS OF LAW

1. A July 1991 rating decision, which denied service connection for
hearing loss, is final. 38 U.S.C.A. 7105(c) (West 1991); 38 C.F.R.
3.104(a), 20.302, 20.1103 (2000).

2. Evidence received since July 1991 is new and material; and the
veteran's claim for service connection for hearing loss of the left
ear is reopened. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a)
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

For purposes of applying the laws administered by VA, impaired
hearing will be considered to be a disability when the auditory
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or
4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory
thresholds for at least three of the frequencies of 500, 1,000,
2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when
speech recognition scores using the Maryland CNC Test are less than
94 percent. 38 C.F.R. 3.385 (2000).

Absent the filing of a notice of disagreement within one year of
the date of mailing of the notification of the denial of an
appellant's claim and absent the filing of a substantive appeal
within the remainder of that year or within 60 days of the mailing
of the statement of the case, whichever is later, a rating
determination is final. 38 U.S.C.A. 7105; 38 C.F.R. 3.104(a),
20.302, 20.1103 (2000).

A July 1991 rating decision denied the veteran's claim for service
connection for hearing loss on the basis that there was no evidence
of hearing loss in service or of a current diagnosis of hearing
loss. Although the veteran was given written notification of this
determination in August 1991, a timely appeal was not thereafter
received. The rating decision, therefore, became final.

A claim will be reopened if new and material evidence has been
submitted since the last final decision on the claim. 38 U.S.C.A.
5108; 38 C.F.R. 3.156(a); Manio v.

3 -

Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App.
273 (1996). The issue of new and material evidence must be
addressed in the first instance by the Board because it goes to the
Board's jurisdiction to reach the underlying claim and adjudicate
the claim de novo. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.
Cir. 1996), aff'g 8 Vet. App. 1 (1995). Once the Board finds that
no such evidence has been offered, that is where the analysis must
end, and what the RO may have determined in this regard is
irrelevant. Id. Further analysis, beyond the evaluation of whether
the evidence submitted in the effort to reopen is new and material,
is neither required nor permitted. Id. at 1384. Any finding entered
when new and material evidence has not been submitted "is a legal
nullity. " Butler v. Brown, 9 Vet. App. 167, 171 (1996).

As defined by regulation, new and material evidence means evidence
not previously submitted to agency decision makers, which bears
directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with the evidence previously assembled
is so significant that it must be considered in order to fairly
decide the merits of the claim. 38 C.F.R. 3.156(a). See also Hodge
v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the
standard for determining whether new and material evidence had been
submitted sufficient to reopen a claim set forth in Colvin v.
Derwinski, 1 Vet. App. 171 (1991)). In addition, for the purpose of
determining whether a case should be reopened, the credibility of
the evidence added to the record is to be presumed. Justus v.
Principi, 3 Vet. App. 510, 513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified by
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
114 Stat. 2096 (2000), VA must first determine whether new and
material evidence has been presented under 38 C.F.R. 3.156(a) in
order to have a finally decided claim reopened under 38 U.S.C.A.
5108. VA must then proceed to evaluate the merits of the claim, but
only after ensuring that his duty to assist under the Veterans
Claims Assistance Act of 2000 has been fulfilled. See generally,
Elkins, 12 Vet. App. at 218-19; Veterans Claims Assistance Act of
2000.

4 -

In the case at hand, the evidence available for the RO's
consideration in July 1991 included: the veteran's service medical
records from September 1972 to September 1976; a VA examination
report dated February 1991; private treatment records dated
December 1988 through December 1990; and a Boston, Massachusetts VA
Medical Center (VAMC) audio examination conducted on June 1991.
Upon consideration of this evidence, the RO denied service
connection for hearing loss, holding that no hearing loss was noted
in the Boston VAMC audio examination and that the record was
negative for any complaints or findings of hearing loss while in
service. The 1991 rating decision was not appealed and became
final.

In March 1999, the veteran requested that the claim for entitlement
to service connection for hearing loss of the left ear be reopened.
Newly submitted evidence since the July 1991 rating decision
included: a May 1993 Togus, Maine VAMC otolaryngology consultation
summary and August 1993 ear, nose, and throat (ENT) consultation
and operation report; ENT consultation records dated September 1993
through March 1999; a VA examination dated April 1999; a January
2000 operation report and summary conducted at the Boston,
Massachusetts VAMC; and statements by the veteran regarding his
hearing loss in the left ear dated in 2000.

The January 2000 VAMC operation report notes the veteran's history
of intermittent discharge from the left ear with hearing loss. The
veteran underwent a complete mastoidectomy and tympanoplasty. The
veteran's post-operative diagnosis was chronic otitis media of the
left ear. In November and May 2000, the veteran stated that the
hearing in his left ear had gotten worse since his surgery and that
the hearing aid did not help anymore.

The January 2000 VA operation report and the veteran's statement
was not previously of record and the information contained therein
cannot be said to be redundant, as it further indicates hearing
loss in the left ear suffered by the veteran. Further, this
evidence is relevant to and probative of the issue at hand; it
tends to demonstrate the veteran's ongoing problem of hearing loss
associated with his service-connected left tympanic membrane
perforation with chronic otitis media. The Board finds that the new
evidence is so significant that it must be considered in order to
fairly decide the merits of the claim.

- 5 -

ORDER

Insofar as new and material evidence has been submitted to reopen
the claim of entitlement to service connection for hearing loss of
the left ear, the claim is reopened. To this extent the appeal is
granted.

REMAND

Once it has been determined that new and material evidence has been
submitted to reopen a claim, the Board must now determine whether
the evidence of record, both old and new, supports the veteran's
claim of entitlement to service connection for hearing loss of the
left ear. Essentially he argues that his hearing impairment
developed in conjunction with his service-connected disability, now
characterized as left tympanic membrane perforation with left
chronic otitis media, rated at a noncompensable level.

Prior to determining the veteran's claim of entitlement to service
connection for hearing loss of the left ear, VA must ensure that it
has fulfilled its duty to assist the veteran in obtaining evidence
necessary to substantiate his claim. Such a duty to assist is
statutory in nature and was amended by H.R. 4864, Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

A review of the claims file reveals that the veteran has not
undergone a VA audio examination since the January 2000 operation.
Given the veteran's contentions that his hearing loss is worse
since the January 2000 surgery, the Board deems it necessary for
the veteran to undergo an audiological examination to determine the
nature and etiology of the veteran's hearing loss, if demonstrated.

Accordingly, this case is REMANDED to the RO for the following
action:

1. The RO must review the claims file and ensure that all
notification and development action required by the

6 -

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 is
completed. In particular, the RO should ensure that the new
notification requirements and development procedures contained in
sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C.
5102, 5103, 5103A, and 5107) are fully complied with and satisfied.

2. The veteran should be invited to submit medical evidence which
supports his claim that he has hearing loss under VA standards and
which establishes a nexus between any currently existing hearing
loss and either military service or his service-connected left ear
disorder.

3. The RO should schedule the veteran for a VA audiological
examination in order to ascertain the nature and etiology of his
hearing loss, if demonstrated. The examiner should thoroughly
review the claims folder and a copy of this Remand prior to
examination, and express an opinion as to whether it is at least as
likely as not that any currently diagnosed hearing loss is related
to his military service. In addition, the examiner should state
whether any currently diagnosed hearing loss was caused by the
service-connected left tympanic membrane perforation with chronic
otitis media, and if not directly caused, whether it is at least as
likely as not that the veteran's left tympanic membrane
perforation, with chronic otitis media caused the veteran's hearing
loss of the left ear to be more severe and, if so, the extent of
the increase in severity. The examiner should provide supporting
rationale for all opinions expressed.

7 -

4. After the aforementioned has been reviewed, the RO should
adjudicate the claim of entitlement to service connection for
hearing loss of the left ear, on both direct and secondary bases.
If the decision remains adverse to the veteran, the RO should
provide him with a supplemental statement of the case (SSOC). The
SSOC must contain notice of all relevant actions taken on the claim
for benefits, to include a summary of the evidence and applicable
law and regulations considered pertinent to the issues currently on
appeal, including 38 C.F.R. 3.310, 3.385 (2000). An appropriate
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The appellant has the right to submit additional evidence and
argument on the matter the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1 Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

N. R. ROBIN 
Member, Board of Veterans' Appeals

8 -



